UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6246


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STEVEN NADROSKI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:06-cr-00027-RAJ-JEB-2)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Nadroski,     Appellant Pro Se. Michael Ronald Gill,
Assistant United     States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven   Nadroski    appeals    the    district    court’s    order

denying     his    motion     for   release    of    superseding    grand        jury

transcripts.       We have reviewed the record and find no reversible

error.      Accordingly,       we   affirm    the    district    court’s    order.

United States v. Nadroski, No. 4:06-cr-00027-RAJ-JEB-2 (E.D. Va.

Jan. 26, 2011).          We dispense with oral argument because the

facts    and    legal   contentions    are    adequately    presented       in    the

materials      before   the    court   and    argument    would    not   aid      the

decisional process.

                                                                         AFFIRMED




                                        2